Citation Nr: 1201729	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  07-36 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the Veteran has basic eligibility for educational assistance benefits under Chapter 30, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge in April 2008.  A copy of the transcript is associated with the education folder.

The Board had remanded the claim in August 2008, June 2010, and May 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the May 2011 remand, the Board directed the RO/AMC to contact the National Archives and Records Administration and obtain a copy of the appellant's service personnel records (his 201 file).  Of particular interest are any documents in the 201 file that discuss the appellant's early discharge from service and any information given to him concerning the discharge (to include any privileges or benefits he could forfeit by accepting an early-out).  The Board notes that the National Personnel Records Center is part of the National Archives and Records Administration.  The RO/AMC contacted the National Personnel Records Center and was apparently misinformed that VA could not obtain the Veteran's service personnel records without his written signature.  See June 2011 report of contact.  The RO/AMC did not further attempt to obtain the claimant's service personnel records.  Therefore, the RO/AMC did not comply with the directives of the May 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

In a prior remand, the Board directed the RO/AMC to obtain the Veteran's service treatment records.  The service treatment records show that the appellant was hospitalized at the Landstuhl Regional Medical Center in Germany from December 17, to 21, 1998, for a psychiatric disorder.  The appellant asserts that his early discharge was due to a psychiatric disorder.  The Board notes that service hospitalization records are often stored separately from the rest of a Veteran's service treatment records.  The RO/AMC should make a specific request for these hospitalization records.  

At the hearing, the representative indicated that the Veteran should have a claims file, but the appellant testified that he had not filed a claim for compensation.  Hearing Transcript, pages 6-7.  Given the passage of time, the RO/AMC should contact the RO that would have jurisdiction of any current claims file and, if a compensation claims file now exists, associate it with the education benefits folder.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact the National Personnel Records Center and obtain a copy of the appellant's service personnel records (his 201 file).  Of particular interest are any documents in the 201 file that discuss the appellant's early discharge from service and any information given to him concerning the discharge (to include any privileges or benefits he could forfeit by accepting an early-out).  The RO/AMC should also make a request for all separately stored records from the Veteran's hospitalization at the Landstuhl Regional Medical Center in Germany from December 17, to 21, 1998, for a psychiatric disorder.  The RO/AMC should document their attempts to obtain these records.  All documents received should be included in the file for review.

2.  The RO/AMC should contact the RO that would have jurisdiction over any current claims file and, if a claims file now exists, associate it with the education benefits folder.

3.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the AMC/RO should readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the appellant and his accredited representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  The SSOC should specifically and in detail discuss any reasoning used in deciding the appellant's claim.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


